Citation Nr: 0307584	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back strain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from October 1976 to 
June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's low back strain is manifested by some 
limitation of motion with objective evidence of pain, without 
muscle spasms on forward bending or unilateral loss of 
lateral spine motion in a standing position.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.71(a), 
Diagnostic Codes 5292, 5295 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in September 1997, March 1999, and February 
2002; the statement of the case (SOC) dated in July 2000; the 
supplemental statement of the case (SSOC) dated in June 2002, 
and the letter giving the veteran notification of the VCAA 
dated in April 2001, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray and laboratory studies, and VA 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran contends that over time, he has experienced 
increased symptoms of pain and limited motion associated with 
his low back strain.  He maintains that he is entitled to an 
evaluation greater than the current 10 percent for his 
service-connected low back disability.  The Board notes that 
for the reasons and bases given below, the veteran is not 
entitled to an evaluation in excess of 10 percent for his low 
back strain under the rating criteria for any of the 
potential applicable diagnostic codes.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295.  This diagnostic code 
provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation; a 20 percent evaluation for moderate limitation, 
and a maximum of 40 percent for a severe limitation.  
38 C.F.R. 4.71(a), Diagnostic Code 5292.  

VA outpatient treatment records dating from 1996 to 2002 
reveal overall complaints of pain, muscle spasms, and 
intermittent numbness.  At times, the veteran reported 
incidents of sharp pain in the low back.  On VA examination 
in May 1998, the examiner noted negative straight leg raising 
and cross leg examination.  The veteran could sit up with his 
legs fully extended.  He flexed forward 90 degrees, extended 
35 degrees, laterally flexed 40 degrees, and rotated 
35 degrees.  The examiner noted that there was no indication 
of pain on those maneuvers.  Overall, the diagnosis was low 
back strain with an otherwise normal examination.  On 
contemporaneous x-ray study, the radiologist noted there were 
no changes since a prior study in 1997.  

On VA examination in May 2000, the examiner noted continuing 
complaints of low back pain without radiation.  On 
examination, the examiner noted a negative straight leg 
raising and cross leg examination.  The veteran was able to 
sit up with his legs fully extended; he flexed forward 
85 degrees; extended 30 degrees; laterally flexed 40 degrees 
to either direction; and rotated 35 degrees in either 
direction.  The examiner reported that those manipulations 
produced no objective signs of pain.  There was no evidence 
of muscle spasm.  The diagnosis was low back strain with a 
minimum loss of motion.  On x-ray study, the radiologist 
noted hypertrophic changes on the right L2-L3 and biconcave 
disc spaces.  The impression was within normal limits.  

On VA examination dated in May 2001, the veteran reported 
that his low back bothered him if he lifted or bent over too 
far.  Examination of the back revealed that the veteran was 
able to move about without any real difficulty in getting on 
and off the examination table.  He was able to heel and toe 
walk; the veteran flexed forward 50 degrees and stated that 
it was painful.  He could further flex to 70 degrees.  The 
veteran had 15 degrees of side tilt in either direction and 
15 degrees of extension.  He reported that he experienced 
pain on extension.  Straight leg raising was free to 
75 degrees bilaterally and then pain set in around the low 
back.  Knee and ankle jerks were 2+ and symmetrical.  There 
was good pedal pulse, bilaterally.  

The examiner noted that the diagnosis of record had been low 
back strain.  With respect to functional impairment, the 
examiner noted that the veteran was well built and lean and 
did not appear to be a totally inactive person.  No evidence 
of muscle atrophy was noted about the back or lower 
extremities.  The examiner noted that the veteran complained 
of pain in the low back on certain movements.  During a 
Magnetic Resonance Imaging (MRI) of the lumbar spine dated in 
June 2001, the examiner noted as to the L1-2 disc, that 
findings were within normal limits.  The lumbar spine was 
anatomic in the supine position.  

Other than an incidental L4 hemangioma, vertebral body 
heights and marrow signal were preserved.  The termination of 
the conus medullaris posterior to L1 was unremarkable.  With 
respect to examination of L2-L3, moderate disc desiccation 
and moderate loss of disc height were noted.  Vertebral 
endplate irregularity and anterior spurring were observed.  
The examiner further noted no significant posterior disc 
bulge or posterior projecting osteophytes.  The central canal 
and neural foramina were adequate.  

On examination of L4-L5, disc signal and height were normal.  
A mild posterior disc bulge flattened the ventral aspect of 
the thecal sac and extended into the inferior foramina, on 
the right side greater than the left.  Facet and ligamentum 
flavum hypertrophy were also present bilaterally encroaching 
upon the foramina.  The central canal was not compromised.  
On sagittal images, fat was seen encircling the nerves within 
the foramina.  As to L5-S1, the examiner noted that the disc 
signal and height were normal without significant posterior 
disc bulges.  Facet and ligamentum flavum hypertrophy were 
present bilaterally and mildly narrow the neural foramina.  
The impression was multilevel spondylosis without visible 
neurologic impingement.  

In view of the above, the Board notes that the veteran's low 
back strain more nearly approximates the current 10 percent 
evaluation under Diagnostic Code 5295.  The objective 
evidence of record does not show muscle spasm on extreme 
forward bending or loss of lateral spine motion unilaterally 
in a standing position.  On examination in May 2000, the 
examiner specifically noted no evidence of muscle spasms.  
Moreover, in general, the veteran's low back disability is 
productive of no more than mild impairment.  X-ray studies 
and MRI results were within normal limits, and reports from 
VA examinations in May 2000 and May 2001, indicated minimum 
symptomatology associated with the low back.  Overall, the 
veteran was able to maneuver freely with no greater than mild 
pain on certain movements.  There was no clinical evidence of 
muscle atrophy, neurologic symptoms, or significant 
impairment from any standpoint.  Thus, under Diagnostic Code 
5295, the veteran is not entitled to an evaluation in excess 
of 10 percent for his low back strain.  38 C.F.R. 4.71(a), 
Diagnostic Code 5295.  

Furthermore, the Board has considered other potential 
applicable diagnostic codes related to the low back.  
Specifically, Diagnostic Code 5292 was reviewed for possible 
application.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Nonetheless, the Board concludes that 
the veteran is not entitled to an evaluation greater than 
10 percent for his low back strain under Diagnostic Code 
5292.  Under these facts, overall, the clinical data of 
record do not support any greater than slight limitation of 
motion and do not substantiate moderate limitation so as to 
warrant a 20 percent rating under this diagnostic code.  
38 C.F.R. 4.71(a), Diagnostic Code 5292.  

The Board further notes that on examinations as noted herein, 
the examiner addressed such factors as functional impairment, 
functional loss, and pain on movement; however, there were no 
clinical findings to support such levels of impairment.  
Thus, on this basis as well, the veteran is not entitled to a 
greater evaluation than 10 percent for his low back strain.  
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Additionally, the RO has considered the potential application 
of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  Under these factual circumstances, 
however, the medical evidence of record does not support that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  

In light of the foregoing, the Board concludes that the 
veteran's low back strain does not warrant an evaluation in 
excess of the current 10 percent under any of the applicable 
diagnostic codes.  Therefore, the veteran's claim for an 
increased rating for his low back strain is denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain is denied.  



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

